UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                         )
TEKWAY INC., an Illinois corporation,    )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )       Civil Action No. 19-cv-430 (TSC)
                                         )
                                         )
UNITED STATES CITIZENSHIP AND            )
IMMIGRATION SERVICES,                    )
                                         )
             Defendant.                  )
                                         )

                             MEMORANDUM OPINION

       On February 29, 2019, Plaintiff filed this action against the United States

Citizenship and Immigration Services challenging the agency’s decision to deny two

Form I-129 Nonimmigrant Worker visas. On June 14, 2019, the Defendant filed a

Motion to Dismiss (ECF No. 11), arguing that Plaintiff’s claims are moot because the

agency had vacated its prior decision and was preparing to issue a request for evidence

in support of the petitions. Accordingly, a new decision on the visas is forthcoming.

Defendant argues that, in the absence of final agency action, this court lacks

jurisdiction over this matter and seeks dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(1).

       Consistent with Local Civil Rule 7(b), Plaintiff’s response to the motion was due

on June 28, 2019. Plaintiff has not filed a response, nor has it filed a motion seeking




                                        Page 1 of 2
additional time in which to respond. Accordingly, Defendant’s motion will be granted,

and the court will issue a separate order dismissing this action for lack of jurisdiction.



Date: September 23, 2019


                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                        Page 2 of 2